Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As amended the claims have overcome all prior rejections of record.  The claims read on novel compositions. The Tubby and Tulp1 ligands of claim 2 fall within the scope of the MerTK ligands of Claim 1.  The methods of claims 19 and 20 are enabled by the disclosure which teaches “significant reduction in the total Aβ burden in the brain and the reduction in inflammatory cytokine production in mice treated with the hybrid protein demonstrates the therapeutic potential of the TubN-AβBP hybrid protein.”  Thus, the invention(s) of the claims is novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 1-5, 8, and 12-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649